Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-20 for examination.  The Office rejects Claims 1-20 as detailed below.
Claim Objections
Claim 4 is objected to because of the following informalities:  
The claim recites in error “wherein the supervisory controller is configured to detect the identifier confirming the firmware update for [<< missing “the” >>>] supervisory controller….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The Office rejects Claim 14 and all corresponding dependent claims under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A target device comprising …a firmware update from a resource …a first interface for establishing a first communication channel to exchange data between a resource and a target device….” 
As there are two “a target device” and “a resource” terms, it is unclear to which ones the subsequent “the target device” and “the resource” terms refer.
The Office rejects Claim 18 and any corresponding dependent claims under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim recites a “computer readable medium comprising one or more processors and a memory coupled to the one or more processors, the memory storing instructions which are executed by the one or more processors, the one or more processors configured to….”
A computer readable medium would not comprise one or more processors and a memory.  A computer readable media claim typically recites a medium storing or comprising instructions that when executed by one or more processors perform a certain method.  As written, the claim is confusing and unclear.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder [“unit”] that is coupled with functional language [“detect, transmit”] without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “identification and transmission” “units” found in independent Claims 9, 14, and the corresponding dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1, 4-6, 8-9, 11-12, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (U.S. Pub. 2010/0058316 [IDS entry])):
As for Claim 1, Ha teaches establishing a first communication channel between a resource and a target device, the target device comprising a supervisory controller and one or more associated controllers comprising a current firmware; identifying a firmware update for the supervisory controller and/or [<< the broadest reasonable interpretation of an and/or condition is “or”]  the one or more associated controllers based on an identifier (P2 ¶43 L1: “FIG. 2 shows flow diagram 200 for updating computer- readable instructions (e.g., firmware) in a processor system (e.g., system 100) in accordance with an embodiment of the invention. With embodiments, flow diagram 200 is executed by the primary processor (e.g., primary processor 101 [i.e., supervisory controller]) of the processor system. In step 201, the processor system determines [over established communication channel] whether the host system has requested a firmware update. If not, process 200 is terminated. Otherwise, the processor system identifies the [and associated controllers >>] 103, and 105) in the processor system.”); receiving the identified firmware update from the resource to the target device in an internal memory of the supervisory controller and/or the one or more associated controllers (Fig. 2, Step 207: “Receive Original and Updated [firmware] Versions”); upgrading the current firmware of the supervisory controller and/or the one or more associated controllers with the identified firmware update; and providing a feedback to the resource confirming the upgrade (P3 ¶44 L10: “If the firmware update is successful in step 211, then the processor system continues to update the remaining secondary processors ( e.g., processors 103 and 105) with the updated firmware versions in steps 217, 219, 221, and 225.”)
As for Claim 4, which depends on Claim 1, Ha teaches wherein the supervisory controller is configured to detect the identifier confirming the firmware update for supervisory controller and/or the one or more associated controllers before receiving the firmware update from the resource (P2 ¶43 L8: “In step 201, the processor system determines [over established communication channel] whether the host system has requested a firmware update. If not, process 200 is terminated. Otherwise, the processor system identifies the firmware versions for the processors (e.g., MCU's 101, [and associated controllers >>] 103, and 105) in the processor system.”)
As for Claim 5, which depends on Claim 1, Ha teaches wherein the identifier for identifying the firmware update for the supervisory controller and/or the one or more associated controllers is associated with the firmware update (P2 ¶43 L8: “In step 201, the processor system determines [over established communication channel] whether the host system has requested a firmware update. If not, process 200 is terminated. Otherwise, the [and associated controllers >>] 103, and 105) in the processor system.”)
As for Claim 6, which depends on Claim 1, Ha teaches wherein establishment of the first communication channel between the resource and the target device indicates that the supervisory controller is in a bootloader mode for upgrading the current firmware (P3 ¶45 L1: “FIG. 3 shows blockdiagram300 of a processor (e.g., processor 101, 103, or 105) in accordance with an embodiment of the invention. Processing circuit 301 executes computer- executable instructions (corresponding to a bootstrap loader) accessed from internal memory 303 in order update its firmware.”)
As for Claim 8, which depends on Claim 6, Ha teaches wherein the one or more associated controllers enter the bootloader mode after receiving the instructions from the supervisory controller (P3 ¶45 L1: “FIG. 3 shows blockdiagram300 of a processor (e.g., processor 101, 103, or 105) in accordance with an embodiment of the invention. Processing circuit 301 executes computer- executable instructions (corresponding to a bootstrap loader) accessed from internal memory 303 in order update its firmware.”)
As for Claim 9, Ha teaches a first interface for establishing a first communication channel to exchange data between a resource and a target device, the target device comprising the supervisory controller and one or more associated controllers comprising a current firmware; an identification unit to detect an identifier confirming a firmware update for the supervisory controller and/or the one or more associated controllers (P2 ¶43 L1: “FIG. 2 shows flow diagram 200 for updating computer- readable instructions (e.g., firmware) in a processor system (e.g., system 100) in accordance with [i.e., supervisory controller]) of the processor system. In step 201, the processor system determines [over established communication channel] whether the host system has requested a firmware update. If not, process 200 is terminated. Otherwise, the processor system identifies [via an identification unit] the firmware versions for the processors (e.g., MCU's 101, [and associated controllers >>] 103, and 105) in the processor system.”); and a transmission unit to transmit the firmware update to the one or more associated controllers through a second interface based on the identifier (Fig. 2, Step 207: “Receive [from transmission unit] Original and Updated [firmware] Versions”)
As for Claim 11, which depends on Claim 9, Ha teaches wherein the establishment of the first communication channel indicates the supervisory controller to enter a bootloader mode, wherein the supervisory controller informs each of the one or more associated controllers to enter the bootloader mode after the supervisory controller enters the bootloader mode (P3 ¶45 L1: “FIG. 3 shows block diagram300 of a processor (e.g., processor 101, 103, or 105) in accordance with an embodiment of the invention. Processing circuit 301 executes computer- executable instructions (corresponding to a bootstrap loader) accessed from internal memory 303 in order update its firmware.”)
As for Claim 12, which depends on Claim 9, Ha teaches wherein the firmware update for the one or more associated controllers is received from the resource and transmitted by the transmission unit to the one or more associated controllers (Fig. 2, Step 207: “Receive Original and Updated [firmware] Versions.”  Further, (P3 ¶44 L10) “If the firmware update is successful in step 211, then the processor system continues to update the remaining secondary 
Claim 18 recites substantially the same subject matter as Claim 1 and stands rejected on the same basis accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 2, 3, 7, 10, 13-17 and 19-20 under 35 U.S.C. 103 as unpatentable over Ha in view of Danne et al. (U.S. Pub. 2015/0301821):
As for Claim 2, which depends on Claim 1, Ha does not explicitly teach all the claim limitations.
But Danne teaches wherein the one or more associated controllers are upgraded through a second communication channel between the supervisory controller and the one or more associated controllers (P2 ¶19 L1: “The processor is also provided with a number of different inputs allowing the user to interface with the processor. …Although not shown, numerous of the vehicle components and auxiliary components in communication with the VCS may use a vehicle network (such as, but not limited to, a CAN bus) to pass data to and from the VCS (or components thereof).”  Further, (P4 ¶34 L5) “The multiport connector hub 102 may communicate with the CPU 3 over various  [associated controllers] using various other connection buses and protocols, such as Serial Peripheral Interface Bus (SPI), Inter-integrated circuit (I2C), and/or Universal Asynchronous Receiver/Transmitter (UART).”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Ha and Danne because expanding the number of different transfer protocols makes the device more flexible and adaptable for various users.
As for Claim 3, which depends on Claim 1, Danne teaches wherein the first communication channel between the resource and the supervisory controller comprises a RS485 connector, or a Universal Asynchronous Receiver/Transmitter (UART), or a Serial Peripheral Interface (SPI), or a Controller Area Network (CAN), or a Secure Digital Input Output (SDIO) (P2 ¶19 L1: “The processor is also provided with a number of different inputs allowing the user to interface with the processor. …Although not shown, numerous of the vehicle components and auxiliary components in communication with the VCS may use a vehicle network (such as, but not limited to, a CAN bus) to pass data to and from the VCS (or components thereof).”)
As for Claim 7, which depends on Claim 2, Danne teaches wherein the second communication channel between the supervisory controller and each of the one or more associated controllers comprises or a Universal Asynchronous Receiver/Transmitter (UART), or an Inter-Integrated Circuit (I2C), or a Serial Peripheral Interface (SPI), or a Secure Digital Input Output (SDIO) or a Local Interconnect Network (LIN) or a Controller Area Network (CAN) (P4 ¶34 L5: “The multiport connector hub 102 may communicate with the CPU 3 over various buses  [associated controllers] using various other connection buses and protocols, such as Serial Peripheral Interface Bus (SPI), Inter-integrated circuit (I2C), and/or Universal Asynchronous Receiver/Transmitter (UART).”)
As for Claim 10, which depends on Claim 9, Danne teaches wherein the first interface is connected to the first communication channel via a RS485 connector, or a Universal Asynchronous Receiver/Transmitter (UART), or a Serial peripheral interface (SPI), or a Controller Area Network (CAN), or a Secure Digital Input Output (SDIO) (P2 ¶19 L1: “The processor is also provided with a number of different inputs allowing the user to interface with the processor. …Although not shown, numerous of the vehicle components and auxiliary components in communication with the VCS may use a vehicle network (such as, but not limited to, a CAN bus) to pass data to and from the VCS (or components thereof).”)
As for Claim 13, which depends on Claim 9, Danne teaches wherein the second interface is used to establish a second communication channel between the supervisory controller and each of the one or more associated controllers (P4 ¶34 L5: “The multiport connector hub 102 may communicate with the CPU 3 over various buses and protocols, such as via USB, and may further communicate with the connected devices [associated controllers] using various other connection buses and protocols, such as Serial Peripheral Interface Bus (SPI), Inter-integrated circuit (I2C), and/or Universal Asynchronous Receiver/Transmitter (UART).”)
As for Claim 14, Ha teaches one or more associated controllers with a current firmware; a supervisory controller configured to receive a firmware update from a resource over a first communication channel… (Fig. 2, Step 207: “Receive Original and Updated [firmware] Versions.”  Further, (P3 ¶44 L10) “If the firmware update is successful in step 211, then the processor system continues to update the remaining secondary processors ( e.g., processors 103 and 105) with the updated firmware versions in steps 217, 219, 221, and 225.”); the supervisory controller comprising: a first interface for establishing a first communication channel to exchange data between a resource and a target device(P2 ¶43 L1: “FIG. 2 shows flow diagram 200 for updating computer- readable instructions (e.g., firmware) in a processor system (e.g., system 100) in accordance with an embodiment of the invention. With embodiments, flow diagram 200 is executed by the primary processor (e.g., primary processor 101 [i.e., supervisory controller]) of the processor system. In step 201, the processor system determines [over established communication channel] whether the host system has requested a firmware update. If not, process 200 is terminated. Otherwise, the processor system identifies the firmware versions for the processors (e.g., MCU's 101, [and associated controllers >>] 103, and 105) in the processor system.”); an identification unit to detect an identifier confirming the firmware update for the supervisory controller and/or the one or more associated controllers; and a transmission unit to transmit the firmware update to the one or more associated controllers…(P2 ¶43 L1: “FIG. 2 shows flow diagram 200 for updating computer- readable instructions (e.g., firmware) in a processor system (e.g., system 100) in accordance with an embodiment of the invention. With embodiments, flow diagram 200 is executed by the primary processor (e.g., primary processor 101 [i.e., supervisory controller]) of the processor system. In step 201, the processor system determines [over established communication channel] whether [and associated controllers >>] 103, and 105) in the processor system.”)
Ha does not explicitly teach the remaining limitations.
But Danne teaches a supervisory controller configured to …communicate with each of the one or more associated controllers over a second communication channel …and to transmit the firmware through a second interface based on the identifier through a second interface… (P4 ¶34 L5: “The multiport connector hub 102 may communicate with the CPU 3 over various buses and protocols, such as via USB, and may further communicate with [and transmit firmware to] the connected devices [associated controllers] using various other connection buses and protocols, such as Serial Peripheral Interface Bus (SPI), Inter-integrated circuit (I2C), and/or Universal Asynchronous Receiver/Transmitter (UART).”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Ha and Danne because expanding the number of different transfer protocols makes the device more flexible and adaptable for various users.
As for Claim 15, which depends on Claim 14, Ha teaches wherein the firmware update received from the resource for the supervisory controller is stored in an internal memory of the supervisory controller (Fig. 2, Step 207: “Receive [and store in internal memory] Original and Updated [firmware] Versions”)
As for Claim 16, which depends on Claim 14, Ha teaches wherein the identification unit detects the identifier to determine the firmware update for the supervisory controller and/or one or more of the associated controllers (P2 ¶43 L8: “In step 201, the processor system determines [over established communication channel] whether the host system has requested a firmware update. If not, process 200 is terminated. Otherwise, the processor system identifies the firmware versions for the processors (e.g., MCU's 101, [and associated controllers >>] 103, and 105) in the processor system.”)
As for Claim 17, which depends on Claim 14, Ha teaches wherein the first communication channel is established between the resource and the target device indicating that the target device is in a bootloader mode for upgrading the firmware, wherein the one or more associated controllers enter the bootloader mode after receiving the instructions from the supervisory controller (P3 ¶45 L1: “FIG. 3 shows block diagram300 of a processor (e.g., processor 101, 103, or 105) in accordance with an embodiment of the invention. Processing circuit 301 executes computer- executable instructions (corresponding to a bootstrap loader) accessed from internal memory 303 in order update its firmware.”)
As for Claim 19, which depends on Claim 18, Danne teaches wherein the firmware update for the one or more associated controllers is transmitted through a second communication channel between the supervisory controller and each of the associated controllers (P4 ¶34 L5: “The multiport connector hub 102 may communicate with the CPU 3 over various buses and protocols, such as via USB, and may further communicate with the connected devices [associated controllers] using various other connection buses and protocols, such as Serial Peripheral Interface Bus (SPI), Inter-integrated circuit (I2C), and/or Universal 
As for Claim 20, which depends on Claim 18, Ha teaches wherein the identifier is used to identify the firmware update for the supervisory controller and/or one or more of the associated controllers (P2 ¶43 L8: “In step 201, the processor system determines [over established communication channel] whether the host system has requested a firmware update. If not, process 200 is terminated. Otherwise, the processor system identifies the firmware versions for the processors (e.g., MCU's 101, [and associated controllers >>] 103, and 105) in the processor system.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-D*] relate to updating controller firmware.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. T./
Examiner, Art Unit 2191
2 April 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191